53. SWIFT (
on behalf of the Verts/ALE Group. - Mr President, I would just like to inform you that the amendment to paragraph 8 by the GUE/NGL Group and the Verts/ALE Group has the same wording as in the resolution of September 2009. I would just like to inform you that it is just the same position, and I do not think that there is a need to change this position before the negotiations on SWIFT.
author. - Mr President, I would just like to inform colleagues that we did not change our position: it has always been incorporated throughout the text in this resolution, so the proposed amendment is superfluous.
Mr President, I just think that it is important to...
(Interjection from the floor)
I would like not to be disturbed by colleagues on the extreme right, please. I think that they would also like to be informed on this issue - the issue is whether or not to transfer bulk data to the United States; that is the issue in Amendment 8. We have been discussing whether we are against or for the position, but it is good to know.